
	
		V
		112th CONGRESS
		1st Session
		H. R. 393
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Maria Eva Duran, Jessica Duran Cortes,
		  Daniel Ivan Duran Cortes, and Jose Antonio Duran Cortes.
	
	
		1.Permanent resident status for
			 Maria Eva Duran, Jessica Duran Cortes, Daniel Ivan Duran Cortes, and Jose
			 Antonio Duran Cortes
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Maria Eva Duran, Jessica Duran Cortes, Daniel Ivan Duran Cortes, and Jose
			 Antonio Duran Cortes shall each be eligible for issuance of an immigrant visa
			 or for adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusIf Maria Eva Duran,
			 Jessica Duran Cortes, Daniel Ivan Duran Cortes, or Jose Antonio Duran Cortes
			 enters the United States before the filing deadline specified in subsection
			 (c), he or she shall be considered to have entered and remained lawfully and
			 shall, if otherwise eligible, be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality Act as of the date of the
			 enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Maria Eva Duran,
			 Jessica Duran Cortes, Daniel Ivan Duran Cortes, and Jose Antonio Duran Cortes,
			 the Secretary of State shall instruct the proper officer to reduce by 4, during
			 the current or next following fiscal year, the total number of immigrant visas
			 that are made available to natives of the country of the aliens’ birth under
			 section 203(a) of the Immigration and Nationality Act or, if applicable, the
			 total number of immigrant visas that are made available to natives of the
			 country of the aliens’ birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Maria Eva Duran, Jessica Duran Cortes, Daniel Ivan Duran Cortes, and Jose
			 Antonio Duran Cortes shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration and Nationality Act.
			
